Title: From George Washington to Lund Washington, 20 August 1775
From: Washington, George
To: Washington, Lund



Dear Lund,
Camp at Cambridge Augt 20th 1775.

Your Letter by Captn Prince came to my hands last Night—I was glad to learn by it that all are well. the acct given of the behaviour of the Scotchmen at Port Tobacco & Piscataway surprizd & vexed me—Why did they Imbark in the cause? what do they say for themselves? What does other say of them? are they admitted into Company? or kicked out of it? what does their Countrymen urge in justification of them? they are fertile in invention, and will offer excuses where excuses can be made.

I cannot say but I am curious to learn the reasons why men, who had subscribed, & bound themselves to each other, & their Country, to stand forth in defence of it, should lay down their arms the first moment they were called upon.
Although I never hear of the Mill under the direction of Simpson, without a degree of warmth & vexation at his extreame stupidity, yet, if you can spare money from other Purposes, I could wish to have it sent to him, that it may, if possible, be set agoing before the Works get ruined & spoilt, & my whole money perhaps totally lost. If I am really to loose Barraud’s debt to me, it will be a pretty severe stroke upon the back of Adams, & the expence I am led into by that confounded fellow Simpson, and necessarily so in Seating my Lands under the Management of Cleveland.
Spinning should go forward with all possible dispatch, as we shall have nothing else to depend upon if these disputes continue another year—I can hardly think that Lord Dunmore can act so low, & unmanly a part, as to think of siezing Mrs Washington by way of revenge upon me; howevr as I suppose she is, before this time gone over to Mr Calverts, & will soon after retug, go down to New Kent, she will be out of his reach for 2 or 3 Months to come, in which time matters may, & probably will, take such a turn as to render her removal either absolutely necessary, or quite useless—I am nevertheless exceedingly thankful to the Gentlemen of Alexandria for their friendly attention to this point & desire you will if there is any sort of reason to suspect a thing of this kind provide a Kitchen for her in Alexandria, or some other place of safety elsewhere for her and my Papers.
The People of this Government have obtained a Character which they by no means deserved—their Officers generally speaking are the most indifferent kind of People I ever saw. I have already broke one Colo. and five Captain’s for Cowardice, & for drawing more Pay & Provision’s than they had Men in their Companies. there is two more Colos. now under arrest, & to be tried for the same Offences—in short they are by no means such Troops, in any respect, as you are led to believe of them from the Accts which are published, but I need not make myself Enemies among them, by this declaration, although it is consistent with truth. I daresay the Men would fight very well

(if properly Officered) although they are an exceeding dirty & nasty people. had they been properly conducted at Bunkers Hill (on the 17th of June) or those that were there properly supported, the Regulars would have met with a shameful defeat; & a much more considerable loss than they did, which is now known to be exactly 1057 Killed & Wounded—it was for their behaviour on that occasion that the above Officers were broke, for I never spared one that was accused of Cowardice but brot ’em to immediate Tryal.
Our Lines of Defence are now compleated, as near so at least as can be—we now wish them to come out, as soon as they please, but they (that is the Enemy) discover no Inclination to quit their own Works of Defence; & as it is almost impossible for us to get to them, we do nothing but watch each other’s motion’s all day at the distance of about a Mile; every now and then picking of a stragler when we can catch them without their Intrenchments; in return, they often Attempt to Cannonade our Lines to no other purpose than the waste of a considerable quantity of Powder to themselves which we should be very glad to get.
What does Doctr Craik say to the behaviour of his Countrymen, & Townspeople? remember me kindly to him, & tell him that I should be very glad to see him here if there was any thing worth his acceptance; but the Massachusets People suffer nothing to go by them that they can lay hands upon.
I wish the money could be had from Hill, & the Bills of Exchange (except Colo. Fairfax’s, which ought to be sent to him immediately) turnd into Cash; you might then, I should think, be able to furnish Simpson with about £300; but you are to recollect that I have got Cleveland & the hired People with him to pay also. I would not have you buy a single bushel of Wheat till you can see with some kind of certainty what Market the Flour is to go to—& if you cannot find sufficient Imployment in repairing the Mill works, & other things of this kind for Mr Roberts and Thomas Alferd, they must be closely Imployed in making Cask, or working at the Carpenters or other business otherwise they must be discharged, for it is not reasonable, as all Mill business will probably be at an end for a while, that I am to pay them £100 a year to be Idle. I should think Roberts himself must see, & be sensible of the reasonableness of this request,

as I believe few Millers will find Imploymt if our Ports are shut up, & the Wheat kept in the Straw, or otherwise for greater Security.
I will write to Mr Milnor to forward you a good Country Boulting Cloth for Simpson which endeavour to have contrived to him by the first safe conveyance. I wish you would quicken Lanphire & Sears about the Dining Room Chimney Piece (to be executed as mentioned in one of my last Letters) as I could wish to have that end of the House compleatly finished before I return. I wish you had done the end of the New Kitchen next the Garden as also the old Kitchen with rusticated Boards; however, as it is not, I would have the Corners done so in the manner of our New Church. (those two especially which Fronts the Quarter.[)] What have you done with the Well? is that walled up? have you any accts of the Painter? how does he behave at Fredericksburg?
I much approve of your Sowing Wheat in clean ground, although you should be late in doing it, & if for no other purpose than a tryal—It is a growing I find, as well as a new practice, that of overseers keeping Horses, & for what purpose, unless it be to make fat Horses at my expence, I know not, as it is no saving of my own Horses—I do not like the custom, & wish you would break it—but do as you will, as I cannot pretend to interfere at this distance. Remember me kindly to all the Neighbours who enquire after Yr Affecte friend & Servt

Go: Washington

